Putnam Investments One Post Office Square Boston, MA 02109 June 5, 2009 BY EDGAR Securities and Exchange Commission treet, NE Washington, DC 20549 Re: Putnam Funds Trust (Reg. Nos. 333-515, 811-07513) on behalf of Putnam Asia Pacific Equity Fund  Application for Withdrawal of Post Effective Amendment No. 92 to Registration Statement on Form N-1A filed with the U.S. Securities and Exchange Commission (the Commission) on June 1, 2009. Ladies and Gentlemen: Pursuant to Rule 477 of the Securities Act of 1933, as amended (the 1933 Act), Putnam Asia Pacific Equity Fund, a series of Putnam Funds Trust (the Fund) hereby requests that the Commission consent to the withdrawal of the Post Effective Amendment No. 92 to Registration Statement of the Fund on Form N-1A that was filed with the Commission on June 1, 2009, along with any exhibits. The Fund requests that such consent be granted on the grounds that the filing was submitted under an erroneous Form type by our Filing agent (McMunn Associates Inc.). Should you have any questions regarding the Funds application for withdrawal, please do not hesitate to call Marina Pasquale of Putnam Investments at Respectfully submitted, PUTNAM FUNDS TRUST, on behalf of Putnam Asia Pacific Equity Fund By: /s/ Charles E. Porter Name: Charles E. Porter Title: Executive Vice President; Associate Treasurer; Principal Executive Officer and Compliance Liaison
